DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 7 is objected to because of the following informalities:
Claim 7 which states “claim 6” should correctly be ---claim 1---. Note that claim 6 has been cancelled by the applicant.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5, 7 & 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 8207798 B1, of record) in view of Loeb et al., (hereinafter, Loeb) (US 8766723 B1).
Regarding claim 1, Wright (Figs. 1 & 2) teaches an amplifier circuit comprising an amplifier 104 being connected to a load line (see a line from RF out of amplifier 104 to terminal 112) wherein switchable capacitances (capacitors 236,240 and 244 and each capacitor being connected to a switch, see switches 224, 228 and 232 for instance) except for the amplifier that includes transformer.
Loeb (Fig. 1) teaches a push-pull amplifier circuit comprises an amplifier 102 (i.e., input amplifier) being connected to a first amplifier transformer (e.g. stage 104) and wherein an output transformer (e.g. stage 108) being connected to an output (Vout).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the amplifier circuit of Wright with the teaching of Loeb because in any practical implementation of Wright a known construction technique such as disclosed by Loeb would haven obvious to be employed.

Regarding claim 2, wherein the impedance of the load-line is varied to tune a power level of the RF output signal (as can be seen from Fig. 2 of Wright, capacitor 236 being connected to switch 224).
Regarding claim 3, wherein the switchable shunt capacitance includes a single fixed-value capacitor (see capacitor 236 where single capacitor which considered as intended use).
Regarding claim 4, wherein the switchable shunt capacitance includes a variable capacitor (the applicant uses fix capacitor and variable capacitor interchangeably, which considered as intended use).
Regarding claim 5, wherein the switchable shunt capacitance includes a plurality of capacitors (see capacitors as shown in the Fig. 2 of Wright) configured to be selectively connected together in series and/or parallel to provide a selected capacitance value.
Regarding claim 7, wherein the input transformer  is configured to receive the RF input signal, to split the RF input signal into a pair of balanced RF input signals, and to provide the pair of balanced RF input signals to the power amplifier; and wherein the output transformer is configured to receive a pair of balanced RF output signals from the power amplifier, and to recombine the pair of balanced RF output signals to provide the RF output signal on the load-line (transformers stage 104 and stage 108 and load line, see detail Fig. 1 of Loeb).
Regarding claim 23, wherein the RF output signal provided by the output transformer is unbalanced, and the output transformer is configured to provide the unbalanced RF output signal on the load-line (as can be seen from Fig. 1 of Loeb).
Regarding claim 24, wherein the output transformer (stage 108 of Loeb) is coupled to the load-line, and the load-line is configured to provide the unbalanced RF output signal to the switchable shunt capacitance.
Response to Arguments

Applicant’s arguments with respect to claims 1-5, 7, 23 & 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843